Day, J.
A review of the evidence could subserve no practical purpose. It creates a very strong suspicion that the conveyance from John to Bridget Murphy was for tlie fraudulent purpose of placing the property beyond the reach of creditors, and that both parties participated in the fraud; Tet we would not, perhaps, be able to unite in holding that the proof of fraud is of such clear and satisfactory a character, as would justify a court of equity in declaring it fraudulent and setting it absolutely aside.
But the order of the court below, treating the conveyance as a security for the money actually advanced by the defendant, Bridget, and subjecting the remainder of the value to the claims of the plaintiffs, is fully sustained by the case of Boyd & Suydam v. Dunlap et al., 1 Johns. Ch., 478. The equity of the decree of the court below, sustained by authority of such undoubted excellence, commends itself to our judgment, and commands our united approval.
Affirmed